Appeal from a judgment of the Supreme Court (Lamont, J.), entered March 7, 2002 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition as time-barred.
Petitioner commenced this CPLR article 78 proceeding challenging a June 15, 2001 administrative determination affirming a finding that he violated a prison disciplinary rule. Supreme Court granted respondents’ motion to dismiss the proceeding as barred by the statute of limitations. This appeal ensued.
We affirm. The four-month statute of limitations period begins to run when petitioner is notified of respondent’s determination (see Matter of Bogle v Mann, 175 AD2d 409). The record indicates that petitioner received notice of the adverse determination on or before June 19, 2001. Petitioner did not commence this proceeding until November 20, 2001, approximately one month beyond the four-month statute of limitations period (see CPLR 217; Matter ofDe Grijze v Goord, 260 AD2d 836). Furthermore, we agree with Supreme Court that petitioner’s three-week hospitalization and subsequent confinement in protective custody during the statute of limitations period does not “extend the time limited by law for the commencement of an action” (CPLR 201).
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.